DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Comments
The Preliminary Amendment filed on April 1, 2021 has been entered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the SNPi” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The single-nucleotide polymorphism (SNP) is introduced in claim 3, not claim 4 from which claim 7 depend upon.  Also, if limitation SNPi is to be interpreted as a single-nucleotide polymorphism position of interest, it should be defined as such.  If not, SNPi should be clearly defined.

Claim 7 recites the limitation “Si = 0” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  However, and in view of page 6 lines 18-23, the positions Si and Pi appear to be unclear in claim 7 lines 2-5.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (“Evaluation of 96 SNPs in 14 Populations for Worldwide Individual Identification”, Journal of Forensic Sciences, July 2012, Vol. 57, No. 4, pp. 1031-1035) in view of Landers et al. (U.S. Pub. No. 2014/0243229).
As to claim 1, Zeng et al. teaches a process for generating a unique identifier (I) of a subject from a genotyped DNA sample of said subject (i.e., “setting up such a genomic IISNP pool”, p. 1032, left hand column), the process comprising the steps of:

obtaining (S2) a number N ≥ 2 of genomic positions of interest, said genomic positions obtained being such that, in a population of M subjects, these genomic positions have a polymorphism of at least one nucleotide having an allelic frequency of between 25% and 35% for the minority allele (i.e., “Rs numbers corresponding to SNPs with reference allele frequencies between 0.30 and 0.70 (i.e., minor allele frequency or MAF ≥ 0.30)”, Materials and Methods, p. 1032).
However, Zeng et al. does not explicitly disclose combining (S3) pairwise the genomic positions obtained by means of logic functions so as to obtain a binary code bc.
Landers et al. teaches combining pairwise the genomic positions obtained by means of logic functions so as to obtain a binary code bc (See for example, Paragraph [0166]: “The genomic pattern may be used to generate a genomic classification code (GNC) … These signals may then be encoded, for example, by performing a function on the signals”, Paragraph [0168]; and Paragraph [0171]).
Zeng et al. and Landers et al. are combinable because they are from the field of genotyping.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zeng et al. by incorporating the combining pairwise of the genomic positions obtained by means of logic functions so as to obtain a binary code bc.
The suggestion/motivation for doing so would have been to generate a unique genomic pattern for an individual with high probability.
Therefore, it would have been obvious to combine Landers et al. with Zeng et al. to obtain the invention as specified in claim 1.

As to claim 2, Zeng et al. teaches wherein the allelic frequency is 29% (i.e., “minor allele frequency or MAF ≥ 0.30”, Materials and Methods, p. 1032).

As to claim 3, Zeng et al. teaches wherein the polymorphism is a single-nucleotide polymorphism (SNP) (i.e., “A common view is that single-nucleotide polymorphisms (SNPs) offer a potentially cheaper, faster, and more automatable alternative to STR analyses for many forensic DNA applications, including human identification, phenotypic analyses”, p. 1031, left hand column).
As to claim 5, Zeng et al. teaches wherein the pairwise-combined positions are not linked and are preferably at least 100 centimorgans apart or on different chromosomes (i.e., “To avoid linkage, we chose SNPs with at least 5 Mb between-marker distance between SNPs and at least 1 Mb distance from other promising markers, including the 20 frequently used forensic STRs (3–5), the 52 SNPforID’s SNPs (11), and the 92 SNPs determined by Pakstis et al. (12)”, Selection of 96 SNPs, p. 1032).

As to claim 8, Zeng et al. teaches wherein the positions obtained are non-coding for the subject and at least do not include information on the sex of said subject (i.e., Genome-Wide IISNP Screening, p. 1032; and “Our panel of SNPs also has additional benefits, including absolute independence from any coding SNPs”, Discussion, p. 1034).

As to claim 9, Landers et al. teaches encrypting the binary code obtained, the encrypted code also being binary (i.e., Paragraph [0171]).

As to claim 10, Landers et al. teaches converting the binary code obtained into a hexadecimal code or QR code (i.e., “bar code or other human- or machine-readable form”, Paragraph [0171]).

As to claim 11, Zeng et al. in view of Landers et al. teaches a process as claimed in claim 1 (Refer to claim 1 above).
However, Zeng et al. does not explicitly disclose the system for generating a unique identifier (I) of a subject from a genotyped DNA sample of said subject, comprising a processor configured to implement the process.
Landers et al. teaches a system for generating a unique identifier (I) of a subject from a genotyped DNA sample of said subject, comprising a processor configured to implement a process (i.e., Paragraph [0181]).
Therefore, in view of Landers et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng et al. by incorporating the processor configured to implement the process of as claimed in claim 1 to a system for generating a unique identifier (I) of a subject from a genotyped DNA sample of said subject, in order to provide a system that generates a unique genomic pattern for an individual with high probability.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. in view of Landers et al. as applied to claim 1 above, and further in view of Constantine et al. (U.S. Pub. No. 2018/0322956).  The teachings of Zeng et al. and Landers et al. have been discussed above.
As to claim 4. Zeng et al. and Landers et al. do not explicitly disclose wherein the polymorphism is binary.
Constantine et al. teaches the polymorphism is binary (i.e., “the genetic polymorphisms provide binary (presence/absence) scores”, Paragraph [0037]).
Zeng et al., Landers et al. and Constantine et al. are combinable because they are from the field of genotyping.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Zeng et al. and Landers et al. by incorporating the polymorphism is binary.
The suggestion/motivation for doing so would have been to provide presence and absence scores for the genetic polymorphisms.
Therefore, it would have been obvious to combine Constantine et al. with Zeng et al. and Landers et al. to obtain the invention as specified in claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. in view of Landers et al. as applied to claim 1 above, and further in view of LaRue et al. (“Characterization of 114 insertion/deletion (INDEL) polymorphisms, and selection for a global INDEL panel for human identification”, Legal Medicine 16, 2014, pp. 26-32).
As to claim 6, Zeng et al. and Landers et al. do not explicitly disclose wherein polymorphism is an insertion or deletion of at least two nucleotides.
LaRue et al. teaches polymorphism is an insertion or deletion of at least two nucleotides (i.e., “In the study herein, genotype and allele frequency distributions were generated for 114 candidate INDELs in four major population groups”, 1. Introduction, p. 26; and “The 114 INDELs reside in non-coding regions and are distributed among the non-coding regions of chromosomes 1 through 22”, 3.1. Location and description of the markers, p. 27).
Zeng et al., Landers et al. and LaRue et al. are combinable because they are from the field of genotyping.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Zeng et al. and Landers et al. by incorporating the polymorphism is an insertion or deletion of at least two nucleotides.
The suggestion/motivation for doing so would have been to provide low mutation rates, no stutter, and potentially small amplicon sizes.
Therefore, it would have been obvious to combine LaRue et al. with Zeng et al. and Landers et al. to obtain the invention as specified in claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. in view of Landers et al. as applied to claim 1 above, and further in view of Griffin et al. (WO 01/06454).  The teachings of Zeng et al. and Landers et al. have been discussed above.
As to claim 7, as best understood, Zeng et al. and Landers et al. do not explicitly disclose wherein the combination consists of comparing genomic positions of interest as follows: the positions obtained are Pi, i=1 to N; logic states ‘1’ or ‘0’ are assigned as follows: Pi=’1’ if on both variations of the SNPi at least one allele 1 is present, otherwise Si=’0’; logical pairwise combination of Pi to obtain the binary code bc.
Griffin et al. teaches the combination consists of comparing genomic positions of interest as follows: the positions obtained are Pi, i=1 to N; logic states ‘1’ or ‘0’ are assigned as follows: Pi=’1’ if on both variations of the SNPi at least one allele 1 is present, otherwise Si=’0’; logical pairwise combination of Pi to obtain the binary code bc (See for example, Figures 5 and 6, page 10 line 18 through page 11 line 16).
Zeng et al., Landers et al. and Griffin et al. are combinable because they are from the field of genotyping.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Zeng et al. and Landers et al. by incorporating the combination consists of comparing genomic positions of interest as follows: the positions obtained are Pi, i=1 to N; logic states ‘1’ or ‘0’ are assigned as follows: Pi=’1’ if on both variations of the SNPi at least one allele 1 is present, otherwise Si=’0’; logical pairwise combination of Pi to obtain the binary code bc.
The suggestion/motivation for doing so would have been to quickly and accurately match the genotype of tissue to individuals.
Therefore, it would have been obvious to combine Griffin et al. with Zeng et al. and Landers et al. to obtain the invention as specified in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664